DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Mueller on 03-23-22 and follow up with Mr. Manning on 04-05-22.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mueller on 03-23-22 and Mr. Manning(04-05-22).

The application has been amended as follows: 


19. (Currently Amended) An electrical traction drive for a vehicle comprising at least two   individual wheel drives which are controlled independently from each other, wherein, to perform an emergency operating function, the individual wheel drives are configured to function redundantly, the individual wheel drives each have a subsystem that includes a least one of a control linkage and a performance linkage, wherein the subsystem is configured to receive energy from an emergency energy source which provides energy necessary for the performance component of a particular converter, and the emergency energy source is a power supply device or a voltage converter, wherein each subsystem further includes a separate data bus interface in a central axial drive control device for controlling the individual wheel drives.


20. (Currently Amended)  An electrical traction drive for a vehicle comprising
at least two individual wheel drives which are controlled independently from each other,                wherein, to perform an emergency operating function, the individual wheel drives are configured to function redundantly,
                wherein, to avoid a dead vehicle, said emergency operating function provides a fail-safe in such a way that at least one of the individual wheel drives is able to operate if both individual wheel drives are not defective at the same time, and 
the emergency operating function is implemented mainly or completely by software and is configured to be retrofitted in existing drives.

21. (Currently Amended) The electrical traction drive according to Claim 19, wherein said electrical traction drive includes two individually driven wheels on an axle and a shared energy source for 4Attorney Docket No. 14039.009US1 the two individually driven wheels on the axle
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner and applicants representatives agreed to the changes for claims 19 and 20 to further define the individual wheel drives being  able to operate if both individual wheel drives are not defective at the same time…in addition to all else claimed as the prior art of record does not suggest this.
Claim 21 has been corrected to remove any  redundancy as it depends from claim 19 now amended.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849